      Case: 1:20-cv-07115 Document #: 5 Filed: 12/10/20 Page 1 of 3 PageID #:35




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 EDELSON PC,                                       Case No.: 20-cv-07115

                Plaintiff,
                                                      Hon. Matthew F. Kennelly
        v.

 THOMAS GIRARDI, et al.

                Defendants.


PLAINTIFF’S MOTION TO SEVER CLAIMS AGAINST STILLWELL MADISON, LLC
                    AND DISMISS WITH PREJUDICE

       Plaintiff Edelson PC hereby moves to sever its claims against Defendant Stillwell

Madison, LLC and dismiss them with prejudice. In support of its motion, it states as follows:

       1.      This lawsuit relates to the alleged misappropriation of settlement funds due to

plaintiffs in IN RE: Lion Air Flight JT 610 Crash, Lead Case No. 18-cv-07686 before the

Honorable Thomas M. Durkin. Judge Durkin has begun show-cause proceedings with respect to

several of those settlements, and Plaintiff anticipates filing a motion to transfer this case to Judge

Durkin at the appropriate time. See Local Rule 40.4(c) (providing that motions to transfer should

be filed after all parties have appeared and answers or otherwise pleaded).

       2.      In its complaint, Plaintiff brought a claim for an accounting against Defendant

Stillwell Madison, LLC. Stillwell Madison has since provided the accounting and demonstrated

that it did not take or otherwise misappropriate any of the funds from the Lion Air settlement.

Having received all of the relief it asked for and in reliance on the evidence provided, Plaintiff

has agreed to dismiss its claims against Stillwell Madison with prejudice.

       3.      Normally, a dismissal with prejudice at this early stage could be achieved without

the Court’s intervention via Rule 41(a). However, Rule 41(a) does not permit Plaintiff or the


                                                  1
      Case: 1:20-cv-07115 Document #: 5 Filed: 12/10/20 Page 2 of 3 PageID #:36




Court to dismiss anything less than the entire action, as against all defendants. Taylor v. Brown,

787 F.3d 851, 857 (7th Cir. 2015). In Taylor, the Seventh Circuit suggests amendment of

pleadings as a substitute, but amendment cannot effect the dismissal with prejudice that the

parties have agreed to here.

       4.      To avoid that problem, Plaintiff proposes severing its claim against Stillwell

Madison for the purpose of entering dismissal with prejudice. Federal Rule of Civil Procedure 21

provides that “[a]s long as there is a discrete and separate claim, the district court may exercise

its discretion and sever it.” Rice v. Sunrise Express, Inc., 209 F.3d 1008, 1016 (7th Cir. 2000).

Here, Stillwell Madison is only named in the claim for an accounting, and the additional

information it provided has made clear that it has received no funds in any way traceable to the

Lion Air settlements. Accordingly, it faces “no liability at all” and “its presence [is] not

necessary.” See id. Because “severed claims proceed as if suits had been filed separately,” Lee v.

Cook Cty., Ill., 635 F.3d 969, 971 (7th Cir. 2011), the Court can then dismiss the entire case

against Stillwell Madison with prejudice under Rule 41(b), while leaving the remainder of the

claims against other defendants pending in the original action.

       WHEREFORE, Plaintiff Edelson PC respectfully requests that the Court enter an order

1) severing Plaintiff’s claims against Stillwell Madison pursuant to Rule 21; 2) dismissing the

severed action with prejudice pursuant to Rule 41(b); and 3) granting any such further relief as it

deems reasonable and just.



                                                       Respectfully submitted,

                                                       EDELSON PC

Dated: December 10, 2020                               /s/ Alexander G. Tievsky
                                                       One of Plaintiff’s Attorneys



                                                  2
Case: 1:20-cv-07115 Document #: 5 Filed: 12/10/20 Page 3 of 3 PageID #:37




                                       Jay Edelson
                                       jedelson@edelson.com
                                       Benjamin H. Richman
                                       brichman@edelson.com
                                       Alexander G. Tievsky
                                       atievsky@edelson.com
                                       EDELSON PC
                                       350 North LaSalle, 14th Floor
                                       Chicago, Illinois 60654
                                       Tel: 312.589.6370
                                       Fax: 312.589.6378

                                       Rafey S. Balabanian
                                       rbalabanian@edelson.com
                                       EDELSON PC
                                       123 Townsend Street, Suite 100
                                       San Francisco, California 94107
                                       Tel: 415.212.9300
                                       Fax: 415.373.9435




                                   3
